Pettibone, J.,
delivered the opinion of the Court.
This is an action of assumpsit, brought by Rector against McNair, for money alledged to he paid by Rector to the use of McNair. The general issue was pleaded and issue joined. One Stein, who had set up a claim against McNair, for the sum of two hundred and eighty-one dollars, was introduced, to prove that Rector had, at McNair’s request, paid him that sum of money. The testimony of the witness was objected to, on account of his interest. The Circuit Couit sustained the objection, and to this opinion of the Court, the plaintiff excepts; and the decision of the Court on this objection, is the only thing assigned for error.
It was contended by the counsel of the plaintiff, that, the witness was equally balanced between the parties to this suit. The Court do not think that his testimony discloses such a case. If Rector does not recover from McNair, he has his right of action against the witness; but should Rector succeed in his action against McNair, the testimony of the witness does not give McNair a right of action against him.
The Court are of opinion that the testimony of Stein was properly excluded, and ^they affirm the judgment of the Circuit Court.